Title: The American Commissioners to the Massachusetts Council, 22 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Massachusetts Council


Passi September 22 1778
Mr. Jonathan Loring Austin who was dispatched the last year by your Honours with the glorious News of the Convention of Saratoga, being about to return home We think it proper to inform your Honours that his Behaviour since his arrival here has been entirely to our Satisfaction and to recommend him as a Gentleman of Abilities and Fidelity in Business, well attached to the Cause of his Country, and of exemplary Decency and Prudence. We have advanced him one hundred Louis for which he is to be accountable to Congress. We have the Honour to be &c.

The Hon. Council of Mass Bay.

